DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 08/02/2022.
Claims 1-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the limitations of:
A customer authentication system, comprising: 
a shelf provided in a first predetermined area of a store and having a product display section; 
one or more sensors configured to provide location information of one or more persons in the first predetermined area; 
a customer authentication device provided in a second predetermined area within the first predetermined area and configured to provide customer identification information; and 
a processing device configured to: 
perform location tracking of the one or more persons in the first predetermined area based on the location information from the one or more sensors; 
based on the location tracking, determine a number of persons in the second predetermined area; 
enable customer authentication via the customer authentication device when the determined number of persons is one; and 
disable customer authentication via the customer authentication device, when the determined number of persons is greater than one.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claim 1 is abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a processing device, and one or more sensors configured to provide location information of one or more persons in the first predetermined area;   (Claim 1) The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.
Other elements that such as a shelf provided in a first predetermined area of a store and having a product display section; perform location tracking of the one or more persons in the first predetermined area based on the location information from the one or more sensors; and based on the location tracking, determine a number of persons in the second predetermined area; The additional elements do not amount to significantly more than extra solution activity, because they are discussed at a high level of generality and, do not amount to more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification Page 20 paragraph 3 – page 24 paragraph 2 about implementation of a general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Claim 3 additionally recites “a display provided in the second predetermined area, wherein the processing device is further configured to control the display to display an error message when the determined number of person is not one.”  Claim 5  additionally recites “wherein the one or more sensors include a camera positioned to capture images of the first predetermined area.” Claim 6 additionally recites “wherein the customer authentication device comprises a code reader configured to read a code symbol representing the customer identification information.” Claim 7 additionally recites “wherein at least one of the one or more sensors is attached to the shelf.”  In each case, the elements are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Thus, the dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and in ordered combination.
Dependent claims 2-8 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8 are further directed to an abstract idea.  Thus, the claims 1-8 are not subject matter patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni Wadhonkar et al. (US 2019/0355049 A1) in view of Sugama (PG PUB US 2016/0070959 A1)  and further in view of Hay (US 2014/0316916 A1)

Regarding claim 1
A customer authentication system, comprising: a shelf provided in a first predetermined area of a store and having a product display section; (See at least Kulkarni Wadhonkar [0014] The retail facility 102 includes a number of product display units 104. The product display units 104 can include shelves,)
one or more sensors configured to provide location information of one or more persons in the first predetermined area; (See at least Kulkarni Wadhonkar [0013] Once the people in the group have received the portable RFID devices, the people can traverse the retail facility 102 and shop. As the people shop, their locations can be detected via the RFID readers 108. The system can determine locations of the people based on reads of the RFID tags included with the portable RFID devices.
a customer authentication device provided in a second predetermined area within the first predetermined area and configured to provide customer identification information; and (See at least Kulkarni Wadhonkar [0012] Each of the three portable RFID devices is associated with the customer's (e.g., the mother's) membership identifier. In some embodiments, the customer provides information regarding the number of people in the group. With respect to the example provided above, the mother would provide an indication that three people will be shopping collaboratively. The customer can provide this information while en route to the retail facility 102 (e.g., via a mobile device, possible running an application associated with the customer's account or retailer) or upon arrival at the retail facility 102 (e.g., via the mobile device or a kiosk within the retail facility).)
a processing device configured to: perform location tracking of the one or more persons in the first predetermined area based on the location information from the one or more sensors; (See at least Kulkarni Wadhonkar [0013] Once the people in the group have received the portable RFID devices, the people can traverse the retail facility 102 and shop. As the people shop, their locations can be detected via the RFID readers 108. The system can determine locations of the people based on reads of the RFID tags included with the portable RFID devices.)
However Kulkarni Wadhonkar do not specifically teach: “based on the location tracking, determine a number of persons in the second predetermined area;” 
However Sugama teaches at least at [0009] In general, according to one embodiment, a projection apparatus comprising: A display system comprising: an imaging unit configured to capture an image of a predetermined area; a determination unit configured to determine a number of persons existing in the area, based on the image captured by the imaging unit;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method for automated checkout in a retail facility of Kulkarni Wadhonkar with the display system with an imaging unit as taught by Sugama in order to, based on the number-of-persons information received from the photography image processor, convert the number-of-persons information to crowding level information. (Sugama [0045])
However Kulkarni Wadhonkar and Sugama do not specifically teach “enable customer authentication via the customer authentication device when the determined number of persons is one; and disable customer authentication via the customer authentication device, when the determined number of persons is greater than one.  

However Hay teaches:
enable customer authentication via the customer authentication device when the determined number of persons is one; and (See at least Hay [0115) Nevertheless, one customer can open one door at a time. Such customer is the responsible party for all removed item from such bay 22 until such bay's door 24 is closed and locked. However, multiple customers can shop at the ASO simultaneously, a single customer at a time being able to access a given bay through a locked door by providing the necessary customer identification at the door access unit. The invention tracks which customer opened which bay door and which items were removed from that bay while the door is open. 
disable customer authentication via the customer authentication device, when the determined number of persons is greater than one.  (See at least Hay [0112] and [0114]: [0112]Present mode means that the customer and his or her card or other payment information passed the identification and the qualification process and that he or she is present at the ASO and is qualified to open the bays' doors and shop at the outlet store  [0114]  However, this option may only be available in a very small ASO which enables a single customer to utilize the ASO at a given time. In such case of a relatively small ASO 10 having only a single bay 22, this is not a concern and this option may be suitable.
(NOTE: As a single customer may utilize the automated store outlet (ASO) as a given time then a second customer may not enter the ASO as the security device is disabled is one person is inside)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for automated checkout in a retail facility of Kulkarni Wadhonkar in view of Sugama with the unattended automated checkout store outlet as taught by Hay in order to allow provide greater security than currently provided by current micro-markets and greater flexibility and more product offerings than are currently offered by conventional vending machines (Hay [0080])

Regarding claim 2
The customer authentication system according to claim 1, wherein the second predetermined area includes an entrance to the store.  (See at least Kulkarni Wadhonkar [0034] The indication of the membership identifier can be transmitted from a mobile device associated with a customer or a device in a retail facility, such as a kiosk. In some embodiments, the customer can transmit the indication of the membership identifier to the control circuit from his or her mobile device to indicate that he or she plans to shop at the retail facility, or can present the indication of the membership identifier upon entering the shopping facility (e.g., a barcode on his or her mobile device). The membership identifier is associated with a customer (e.g., an account associated with the customer). The membership identifier can be for a retail facility, a group of retail facilities, a third party (e.g., a business that manages automated shopping accounts), etc. The flow continues at block 304.


Regarding claim 5
The customer authentication system according to claim 1, wherein the one or more sensors include a camera positioned to capture images of the first predetermined area.  (See at least Kulkarni Wadhonkar [0009] a plurality of cameras, the plurality of cameras located on product display units in the retail facility, wherein the plurality of cameras is configured to capture images of products on the product display units, and a control circuit, the control circuit communicatively coupled to the plurality of RFID readers and the plurality of cameras, wherein the control circuit is configured to receive an indication of a membership identifier associated with a customer, receive, from the customer, an indication of a number of people in a group associated with the customer, associate the number of portable RFID devices with the membership identifier associated with the customer, wherein each person in the group associated with the customer receives one of the number of portable RFID devices, determine, based on input received from at least one of the plurality of cameras, that an product has been selected, determine, based on input from at least one of the RFID readers, that one of the people in the group associated with the customer selected the product,)

Regarding claim 6
The customer authentication system according to claim 1, wherein the customer authentication device comprises a code reader configured to read a code symbol representing the customer identification information.  (See at least Kulkarni Wadhonkar [0014] Based on these images, the identity of the products on the product display units 104 can be determined. For example, the products can be identified based on image recognition technologies, identifiers (e.g., barcodes, two dimensional barcodes, thermal barcodes, character recognition, etc.).)

Regarding claim 7
The customer authentication system according to claim 1, wherein at least one of the one or more sensors is attached to the shelf.  (See at least Kulkarni Wadhonkar [0009] a plurality of cameras, the plurality of cameras located on product display units in the retail facility,)

Regarding claim 8
Kulkarni Wadhonkar does not specifically teach:  The customer authentication system according to claim 1, wherein no other customer authentication device than the customer authentication device is provided in the second predetermined area.  
However Hay teaches at least at [0093] With reference now to FIG. 3, the ASO 10 of the present invention is modular and typically multiple bays 22 are provided in varying configurations as part of the same ASO 10, and a single check-in station 12, as illustrated in FIG. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method for automated checkout in a retail facility of Kulkarni Wadhonkar in view of Sugama with the unattended automated checkout store outlet as taught by Hay in order to allow provide greater security than currently provided by current micro-markets and greater flexibility and more product offerings than are currently offered by conventional vending machines (Hay [0080])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni Wadhonkar. (US 2019/0355049 A1) in view of Sugama (PG PUB US 2016/0070959 A1) and further in view of Hay (US 2014/0316916 A1) as applied to claim 1 above, and further in view of Mullins (PAT US 10,186, 124 B1)

Regarding claim 3
Kulkarni Wadhonkar  does not specifically teach “The customer authentication system according to claim 1, further comprising: a display provided in the second predetermined area, wherein the processing device is further configured to control the display to display an error message when the determined number of person is not one.”
However Mullins (Col 2 line 60 - Col3 line 2) determine the potential theft event based at least in part on a number of person(s) present at the merchandise area; where the system further comprises a display at the merchandise area, where the display has a first operating mode for displaying advertising information, where the display has a second operating mode for displaying one or more images to deter theft, where the display transitions from the first operating mode to the second operating mode in response to the determination of the potential theft event;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify method for automated checkout in a retail facility of Kulkarni in view of Wadhonkar, Sugama and Hay with the behavioral intrusion detection as taught by Mullins in order to detect and/or deter theft (Mullins (Col 8 line 42))

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni Wadhonkar. (US 2019/0355049 A1) in view of Sugama (PG PUB US 2016/0070959 A1) and further in view of Hay (US 2014/0316916 A1) as applied to claim 1 above, and further in view of Valdman (US 2020/0074432 A1)

Regarding claim 4
Kulkarni Wadhonkar does not specifically teach “The customer authentication system according to claim 1, wherein the processing device is further configured to assign a tracking ID to a person who has entered the first predetermined area, and associate the tracking ID of a person who is in the second predetermined area when the customer authentication is performed with a customer ID obtained through the customer authentication.” 
However Valdman teaches: 
The customer authentication system according to claim 1, wherein the processing device is further configured to assign a tracking ID to a person who has entered the first predetermined area, and (See at least Valdman [0054] and [0090]: [0054] In the example embodiment of the shopping store, the real space can include all of the floor 220 in the shopping store from which inventory can be accessed. [0090]The detected subjects are assigned unique identifiers (such as “subject id”) to track them throughout their presence in the area of real space.

associate the tracking ID of a person who is in the second predetermined area when the customer authentication is performed with a customer ID obtained through the customer authentication.  (See at least Valdman  [0119] At a step 1107, the system detects check-out events for subjects. A check-out event is detected if a subject is moving towards an exit from the area of real space or the subject is in an exit or around an exit from the area of real space. If the condition is false, the system performs steps 1103 and 1005 at regular intervals for all subjects in the area of real space. If the condition at step 1107 is true for a subject, i.e., a subject is in an exit or around an exit, the system performs the following process steps for the subject. At a step 1109, the system generates a digital receipt (also referred to as an actionable digital receipt) for the subject using the log of items data structure of the subject for which the check-out event is detected. At a step 1111, the system sends actionable digital receipt for display on a mobile computing device associated with the subject. The mobile device is associated with the subject during a check-in process as described earlier. In other embodiments, the system can send the digital receipt via email to an email address associated with the subject. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify method for automated checkout in a retail facility of Kulkarni in view of Wadhonkar, Sugama and Hay with the deep learning based actionable digital receipts for cashless checkout as taught by Valdman in order to automatically generate digital receipts for customers and process refund requests without requiring customers to contact the shopping store via phone, email or requiring them to physically go to the shopping store (Valdman [0004])
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7 of U.S. Patent No. 11, 436, 602. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/879,112 application
11,436,602 Patent
1. A customer authentication system, comprising: a shelf provided in a first predetermined area of a store and having a product display section; one or more sensors configured to provide location information of one or more persons in the first predetermined area; a customer authentication device provided in a second predetermined area within the first predetermined area and configured to provide customer identification information; and a processing device configured to: perform location tracking of the one or more persons in the first predetermined area based on the location information from the one or more sensors; based on the location tracking, determine a number of persons in the second predetermined area; enable customer authentication via the customer authentication device when the determined number of persons is one; and disable customer authentication via the customer authentication device, when the determined number of persons is greater than one.
A customer authentication system, comprising: a shelf having a product display section; a display; one or more sensors mounted on the shelf and configured to provide location information of one or more persons around the product display section; a first customer authentication device provided on a first side of the product display section and configured to provide customer identification information; a second customer authentication device provided on a second side of the product display section opposite to the first side and configured to provide customer identification information; and a processing device configured to: perform location tracking of the one or more persons around the product display section based on the location information from the one or more sensors; based on the location tracking, determine a number of persons in a first predetermined area around the first customer authentication device; enable customer authentication via the first customer authentication device when the determined number of persons is one; disable customer authentication via the first customer authentication device and determine, based on the location tracking, whether a person is in a second predetermined area around the second customer authentication device, when the determined number of persons is greater than one; and control the display to display a first error message if no person is in the second predetermined area and a second error message if there is a person in the second predetermined area, the second error message being different from the first error message.
2. The customer authentication system according to claim 1, wherein the second predetermined area includes an entrance to the store.
7. The customer authentication system according to claim 1, wherein the first customer authentication device is near a store entrance, and the first predetermined area includes the store entrance.
3. The customer authentication system according to claim 1, further comprising: a display provided in the second predetermined area, wherein the processing device is further configured to control the display to display an error message when the determined number of person is not one.
1. control the display to display a first error message if no person is in the second predetermined area and a second error message if there is a person in the second predetermined area, the second error message being different from the first error message.
4. The customer authentication system according to claim 1, wherein the processing device is further configured to assign a tracking ID to a person who has entered the first predetermined area, and associate the tracking ID of a person who is in the second predetermined area when the customer authentication is performed with a customer ID obtained through the customer authentication.
3. The customer authentication system according to claim 2, wherein the processing device is further configured to: assign a tracking identifier (ID) to a person who enters into a fourth predetermined area around the product display region, the fourth predetermined area including the first predetermined area, and associate the tracking ID with a customer ID obtained via an authentication process based on customer identification information received by the first customer authentication device.
5. The customer authentication system according to claim 1, wherein the one or more sensors include a camera positioned to capture images of the first predetermined area.
5. The customer authentication system according to claim 1, wherein the one or more sensors include a camera positioned to capture images around the product display section.
6. The customer authentication system according to claim 1, wherein the customer authentication device comprises a code reader configured to read a code symbol representing the customer identification information.
6. The customer authentication system according to claim 1, wherein the first customer authentication device comprises a code reader configured to read a code symbol representing the customer identification information.

7. The customer authentication system according to claim 1, wherein at least one of the one or more sensors is attached to the shelf.
1. one or more sensors mounted on the shelf and configured to provide location information of one or more persons around the product display section;



Relevant Prior Art of Record Not Currently Relied Upon 
Sun US 11,151481 teaches ticketless entry and tracking. 
Leclercq (US 2018/0260863 A1) teaches tracking the location of customers within a store.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693          

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693
December 16, 2022